DETAILED ACTION
This action is in response to the application filed on 7 April 2021.
Claims 1-7 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al (US Pub. 2018/0126930).
Regarding claim 1, Ando discloses a switch device installed in a vehicle (fig. 1, gateway ECU 110), comprising: 
a switch unit configured to relay communication data between a plurality of function units installed in the vehicle (fig. 1, ECUs 121-125; fig. 2, relay 113; para. 59, relay 113 relaying data among communication lines); 
a storage unit configured to hold the communication data to be relayed (fig. 2, buffer 114; para. 62, buffer receiving data that is relayed among the ECUs); and 
a control unit configured to determine a state of the storage unit (para. 57-58, main controller controlling an entire process of the gateway ECU, retention determiner determining whether the retention of the data occurs according to the number of pieces of data stored in the buffer), and adjust, for each of applications, a throughput of the communication data to be transmitted from the function units, based on a result of the determination (fig. 2, main controller 111; fig. 3, type of data; para. 49, gateway ECU performing a data transfer process using an L7 switch by checking an application-level protocol (usage protocol) information corresponding to layer 7 (application layer); para. 60, when retention is occuring the relay preferentially relaying data). 

Claim 6 recites a communication control method for a switch device of claim 1, and is thus similarly rejected.

Claim 7 recites a non-transitory computer readable storage medium storing a communication control program for a switch device of claim 1, and is thus similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Kulkarni (US Pub. 2013/0311643).
Regarding claim 2, Ando does not specifically disclose 
wherein each function unit transmits the communication data upon receiving an ACK from another function unit, and 

However, Kulkarni from an analogous art discloses delaying acknowledgements (i.e., ACKs) and placing lower-priority packets in a delay buffer (para. 27). Office notice is taken that sending a reply upon receiving an ACK is well known method of communications to ensure service reliability. Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to delay sending ACKs as taught by Kulkarni in the system of Ando in order to reduce packet delays (Kulkarni, para. 27).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Shimonishi et al (US Pub. 2007/0025250).
Regarding claim 3, Ando further discloses wherein each function unit transmits the communication data, per unit time, of an amount corresponding to transmission size information received from another function unit (para. 49, the gateway ECU performing a data transfer process between ECUs).
Ando does not specifically disclose the control unit changes a content of the transmission size information received by the switch unit and causes the switch unit to relay the transmission size information, thereby adjusting the throughput. However, Shimonishi from an analogous art discloses controling bandwidth by rewriting window size in the ACK packet, i.e., the amount of data which can be received to be smaller (para. 27). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rewrite the ACK packet as suggested by Shimonishi in the system Ando in order to control bandwidth (Shimonishi, para. 27).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Shinozaki (US Pub. 2010/0054270).

Ando does not specifically disclose the control unit determines the state, based on a transmission rate of the communication data at the communication ports. However, Shinozaki  from an analogous art discloses the amount of data that jams in the relay apparatus 12 is determined by the transmission rate of the relay apparatus 12, and data exceeding the upper limit threshold value of the buffer indicates that a given delay has occurred in data transmission (para. 59). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the amount of data pileup from the transmission rate of the relay device as taught by Shinozaki in the system Ando in order to reproduce data appropriately (Shinozaki, para. 59).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468